DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt U.S. Patent No. 7,267,219.
Claim 1, Vogt teaches a method for producing and/or recycling a conveyor belt Fig. 1, the conveyor belt having at least one belt layer 2 the at least one belt layer or one of the belt layers comprising a tension member 1, the tension member 1 comprising a matrix material and filaments11,12 Fig. 1 embedded in the matrix material, the method comprising: providing a tension member 1 starting material by: providing a recyclate (the belt assembly), which already contains filaments 11,12 or filament groups, or 
Claim 2, Vogt teaches filaments 11,12 and/or matrix material are supplied to the tension member 1 starting Page 4 of 8material, depending upon an initial proportion of filaments 11,12 in the recyclate, until a desired proportion of filaments 11,12 and/or a desired proportion of matrix material is reached C10 L25-45.  
Claim 3, Vogt teaches the recyclate is produced by comminution of the conveyor belt C7 L20-30.  
Claim 4, Vogt teaches the recyclate C7 L20-30 is produced by comminuting another conveyor belt containing an insert in the form of a woven, interlaced, and/or knitted fabric C7 L20-30; C7 L50-67.  
Claim 5, Vogt teaches the initial proportion of filaments 11,12 in the recyclate is higher than the desired proportion of filaments 11,12 in the tension member 1 of the conveyor belt Fig. 1.  

Claim 7, Vogt teaches the filaments 11,12 in the tension member 1 of the conveyor belt
Claim 8, Vogt teaches the directed state of the filaments 11,12 in the tension member 1 of the conveyor belt is produced by aligning the filaments11,12, during the extrusion of the tension member 1, by at least one mechanical aligning tool C9 L10-15.  
Claim 10, Vogt teaches the directed state of the filaments 11,12 in the tension member 1 of the conveyor belt is produced by aligning the filaments 11,12 by a stretching and/or rolling process of the extruded tension member 1 and/or of the conveyor belt C9 L10-20.  
Claim 11, Vogt teaches mechanical properties of the conveyor belt are specifically influenced by a definable alignment and/or a length and/or a diameter and/or the material and/or an initial proportion of the filaments 11,12 in the tension member 1 of the conveyor belt C8 L10-50.  
Claim 12, Vogt teaches the filaments 11,12 are separated from the conveyor belt by melting the conveyor belt and separating the filaments 11,12 not melted in the process from the melt C7 L20-30.  
Claim 13, Vogt teaches the unmelted filaments 11,12 are separated from the melt of the conveyor belt by an intrinsic weight of the filaments

Claim 15, Vogt teaches the at least one belt layer 1-3, the at least one belt layer comprising the tension member 1, the tension member 1 comprising at least the matrix material and filaments 11,12 embedded in the matrix material, tension member 1 comprises the tension member 1 starting material which is the recyclate C7 L20-30 that already contains desired proportions of filaments 11,12 and/or matrix material as initial proportions, or the recyclate is configured to desired proportions in the tension member 1 by admixins matrix material and/or filaments C8 L25-50.  
Claim 16, Vogt teaches the filaments in the tension member 1 of the conveyor belt are present in an undirected state within the matrix material Fig. 1, and, in a region of a joint of the conveyor belt, to form an endless conveyor belt, mechanical properties of the conveyor belt corresponding completely or almost to mechanical properties in uninterrupted regions of the conveyor belt C8 L40-55.  
Claim 17, Vogt teaches the recyclate comprises the comminuted conveyor belt C7 L20-30.  
Claim 18, Vogt teaches the matrix material only thinly surrounds the filaments 11,12 in the form of a shell, and wherein a ratio of volumes of matrix material to filaments in the tension member is less than two to one, or one to one, or one to two C8 L50-67; C9 L1-10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt U.S. Patent No. 7,267,219 in view of Shoji U.S. Patent No. 9,334,122.
Claim 9, Vogt does not teach as Shoji teaches the directed state of the filaments 7a, 8a, 17 in the tension member of the conveyor belt 1 is produced by aligning the filaments 7a, 8a, 17, during the extrusion of the tension member, by applying an external electric field C14 L45-65 and/or an external magnetic field and/or an external electromagnetic field. It would be obvious to one of ordinary skill to use the electric field of Shoji into the invention of Vogt to additional order during production.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS